McCulloch, C. J., (dissenting). I raise no question as to the correctness of the principles of law announced in the opinion, but I think they .are not applicable in this case. There is no intimation in the complaint, to say nothing of a direct allegation, that the Retail Merchants Association is >a body corporate and capable of contracting or of suing and being sued, so the cause of action of appellants is not aided by the allegation that the suit is maintained for the benefit of that association. There is no 'allegation at all concerning the identity of said association. It is not shown who compose the association or whether it is a copartnership or a corporation. The only allegations of the’ complaint bearing on the identity of the association are that the plaintiffs “with others, are members of the Retail Merchants Association of Hartford, Arkansas,” and that the defendants “entered into and signed a certain contract whereby they promised to pay to the Retail Merchants Association” a sum mentioned “for the benefit of said association.” Those allegations are not sufficient to show authority of appellants to sue for the benefit of the association, whatever its nature may be. The only allegation in the complaint tending to show interest of appellants in the subject-matter of the contract is that “relying on the promise in said contract by said defendants, these plaintiffs carried out their contract of payment .and incurred expenses in reliance upon • said promise of said defendants, and further, these plaintiffs with others, incurred liability by paying the indebtedness of said association and other expenses incident to and in furtherance of said association’s interest and benefit.” What expense, it may well be asked, did appellants incur in reliance on the promises of appellee, and what did they do in performance of said contract? What will they do with the funds they seek to recover from appellee? What sums of money, if any, have they paid out in reliance on the promises of appellee ? The complaint is entirely silent as to those important matters. It seems to me, therefore, that appellants stated no cause of action in their complaint, and that the trial court properly sustained the demurrer. Wood, J., concurs.